IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






WR-40,046-04


Ex parte FRANK MOORE, Applicant




On Application for Writ of Habeas Corpus from
Bexar County



Statement of Womack, J.,  respecting the dismissal of the application.


	I join the Court's order which dismisses this subsequent application because it does not
meet the statutory requirement of showing actual innocence. (1) The application also fails to meet
the requirement that "the current claims and issues have not been and could not have been
presented previously because the factual or legal basis was unavailable on the date the
applicant filed the previous application." (2)

Filed December 18, 2008.
Do Not Publish.
1.  See Code of Criminal Procedure art. 11.071, § 5(a)(2).
2.  Id., § 5(a)(1).